 


109 HR 4025 IH: Disabled Veterans Fairness Act
U.S. House of Representatives
2005-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4025 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2005 
Mr. Barrow (for himself, Mr. Filner, Mr. Michaud, Mr. Jones of North Carolina, Mr. Evans, Ms. Herseth, and Mr. Brown of Ohio) introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To amend title 38, United States Code, to eliminate the deductible and change the method of determining the mileage reimbursement rate under the beneficiary travel program administered by the Secretary of Veterans Affairs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Disabled Veterans Fairness Act.  
2.Veterans beneficiary travel program 
(a)Elimination of deductibleSubsection (c) of section 111 of title 38, United States Code, is repealed. 
(b)Determination of mileage reimbursement rate 
(1)DeterminationParagraph (1) of subsection (g) of such section is amended to read as follows: 
 
(1)In determining the amount of allowances or reimbursement to be paid under this section, the Secretary shall use the mileage reimbursement rates for the use of privately owned vehicles by Government employees on official business, as prescribed by the Administrator of General Services under section 5707(b) of title 5, United States Code.. 
(2)Conforming amendmentSubsection (g) of such section is further amended by striking paragraphs (3) and (4). 
(c)Source of fundsSuch section is further amended by adding at the end the following new subsection: 
 
(i)Funds for payments made under this section shall be appropriated separately from other amounts appropriated for the Department.. 
(d)Effective dateThe amendments made by this Act shall apply with respect to travel expenses incurred after the expiration of the 90-day period that begins on the date of the enactment of this Act.  
 
